The defendant was [451] an innkeeper. He employed the plaintiff as a barkeeper, and was to give him three hundred dollars per month for his services, and allow him the privilege of occupying a room so long as he remained in the defendant's employ. The plaintiff was not hired for any definite period, and he was discharged by the defendant. After such discharge, the defendant notified the plaintiff to leave the room which he occupied, at the end of the month. The plaintiff did not comply with the notice, and the defendant put him out of the house by force; and this action is brought to recover damages for being thus ejected. The jury rendered a verdict in favor of the plaintiff for six hundred dollars.
We do not see how any action can be maintained upon the facts presented. The plaintiff had no right to remain in the defendant's house after being notified to leave, and the defendant had a right to eject him. It does not appear that any more force was used than was necessary, or that the facts would warrant anything more than nominal damages, even if an action could be sustained at all. We think a new trial should be granted.
  Ordered accordingly.
 *Page 354